SUPREME COURT OF ARIZONA
                                 En Banc

SABINO CARBAJAL,                       )   Arizona Supreme Court
                                       )   No. CV-08-0359-PR
                         Petitioner,   )
                                       )   Court of Appeals
                   v.                  )   Division One
                                       )   No. 1 CA-IC 07-0054
THE INDUSTRIAL COMMISSION OF           )
ARIZONA,                               )   ICA Claim
                                       )   No. 99326-000148
                         Respondent,   )
                                       )   Carrier Claim
PHELPS DODGE CORP.,                    )   No. 48846-57065
                                       )
              Respondent Employer,     )
                                       )
GAB ROBINS NORTH AMERICA,              )   O P I N I O N
                                       )
             Respondent Carrier.       )
_________________________________      )

          Appeal from the Industrial Commission of Arizona
      The Honorable Anthony F. Halas, Administrative Law Judge

                         AWARD SET ASIDE
________________________________________________________________

           Opinion of the Court of Appeals, Division One
              218 Ariz. 578, 190 P.3d 737 (App. 2008)

                             VACATED
________________________________________________________________

LAW OFFICE OF AIDA J. RICO                                       Phoenix
     By   Aida J. Rico

And

LAW OFFICES OF CHARLES M. BREWER, LTD.                           Phoenix
     By   David L. Abney
Attorneys for Sabino Carbajal

JARDINE, BAKER, HICKMAN & HOUSTON, P.L.L.C.              Phoenix
     By   Scott H. Houston
Attorneys for Phelps Dodge Corp. and GAB Robins North America
BRIAN CLYMER ATTORNEY AT LAW                              Tucson
     By   Brian I. Clymer
Attorneys for Amicus Curiae Southern Arizona Workers
Compensation Claimants’ Attorneys’ Association
________________________________________________________________

B E R C H, Vice Chief Justice

¶1          An    Arizona    workers’      compensation        statute    requires

payment for “medical, surgical and hospital benefits or other

treatment, [or] nursing . . . reasonably required . . . during

the period of disability.”           Ariz. Rev. Stat. (“A.R.S.”) § 23-

1062(A) (1995).        We have been asked to determine whether certain

services provided by an injured worker’s spouse are compensable

under this statute.         We hold that the compensability of these

services depends on the nature of the care provided and not the

status or identity of the service provider.                   We therefore vacate

the opinion below and set aside the Industrial Commission award.

                  I.   FACTUAL AND PROCEDURAL BACKGROUND

¶2          In    November     1999,      Sabino     Carbajal        suffered     an

industrial injury, which caused cognitive problems and partial

paralysis on his right side.           As a result, he requires full-time

supervision and intermittent attendant assistance.

¶3          Mr.   Carbajal,    who   now    resides      in    a   full-time    care

facility,    initially      lived    at    home    following       the   accident.

During that time, his employer, Phelps Dodge, and its workers’

compensation      carrier     (collectively        the   “Carrier”)       provided

attendant care for Mr. Carbajal.            Each day, an attendant arrived

                                     - 2 -
at 6:00 a.m. or 7:00 a.m., helped Mr. Carbajal from bed, bathed

and dressed him, and helped him perform simple exercises.                              On

weekdays, the attendant transported Mr. Carbajal to an adult day

care rehabilitation center and returned him home at about 3:30

p.m.     On Saturdays, after performing the morning routine, the

attendant left Mr. Carbajal with his wife at 9:30 a.m., and on

Sundays took him to church and returned him at 1:00 p.m.                             Each

night between 6:30 p.m. and 9:30 p.m., the attendant assisted

Mr. Carbajal with range of motion exercises and prepared him for

bed.    The Carrier also provided a nurse who visited weekly and

was on call for significant health issues.

¶4            At all other times, Mr. Carbajal was under his wife’s

care.      In    addition       to    supervising      her    husband    during   these

hours, Mrs. Carbajal gave him his medication in the morning;

specially prepared his food; cleaned him when he was returned

from day care soiled; and moved him between his wheelchair and

his    bed,     the    toilet,       or   his   recliner.       When    the   scheduled

attendants       did     not     arrive,        Mrs.   Carbajal      performed       their

assigned tasks.          Several times each night Mrs. Carbajal checked

the    oxygen     levels       on    Mr.    Carbajal’s       sleep   apnea    mask    and

sometimes helped him to the bathroom or cleaned him if he soiled

himself.      The Carrier paid for Mrs. Carbajal to receive training

on monitoring Mr. Carbajal’s oxygen levels and transferring him

from his bed to his wheelchair.                  When Mrs. Carbajal took out-of-

                                            - 3 -
town trips, Mr. Carbajal was placed in a 24-hour care facility.

¶5           Mr. Carbajal, through his legal guardian, requested

payment for attendant care services provided by Mrs. Carbajal,

which the Carrier denied.              Following an Industrial Commission

hearing,         the     Administrative        Law     Judge       (“ALJ”)         denied

compensation,          concluding    that    Mrs.     Carbajal’s        services    were

“akin to the day-to-day duties assumed by a spouse in accord

with the marriage commitment.”               The ALJ reasoned that whether “a

paid attendant would otherwise be required” was immaterial to

whether the statute requires compensation.                   Mr. Carbajal filed a

statutory special action.             See A.R.S. § 23-951(A) (1995); Ariz.

R.P. Spec. Act. 10.

¶6           A    divided    panel    of    the     court   of    appeals      affirmed.

Carbajal v. Indus. Comm’n, 218 Ariz. 578, 584, ¶ 24, 190 P.3d

737,   743   (App.       2008).      The    court    interpreted        the    statutory

phrase “other treatment” to include only skilled attendant care

services that fall within the class of “medical, surgical and

hospital benefits.”          Id. at 583-84, ¶¶ 22-23, 190 P.3d at 742-

43.    Judge       Kessler    dissented,       concluding        that    the   majority

incorrectly narrowed the covered services and placed a burden on

the claimant that should have been borne by the employer.                             Id.

at 587, 592, ¶¶ 40, 55, 190 P.3d at 746, 751 (Kessler, J.,

dissenting).

¶7           We granted Mr. Carbajal’s petition for review because

                                           - 4 -
this case presents an issue of first impression and statewide

importance.      See    ARCAP      23(c).        We    have       jurisdiction       under

Article 6, Section 5(3) of the Arizona Constitution and A.R.S.

§ 12-120.24 (2003).

                                II.    DISCUSSION

¶8         Arizona Revised Statutes Section 23-1062(A) requires

compensation    for    “medical,       surgical       and    hospital    benefits      or

other treatment, nursing, medicine, surgical supplies, crutches

and other apparatus, including artificial members, reasonably

required at the time of the injury, and during the period of

disability.”    Two statutory requirements are at issue here:                          To

be   compensable,      the   services       must      fall    within    one     of    the

categories    listed    in   the      statute,     and      the    services    must     be

“reasonably required.”

A.    The Court of Appeals Opinion

¶9         In   addressing      the     first      requirement,        the    court    of

appeals focused on the term “other treatment” and applied the

doctrine of ejusdem generis1 to determine its meaning.                        Carbajal,

218 Ariz. at 581-82, ¶¶ 13, 17, 190 P.3d at 740-41.                           Analyzing

the phrase “medical, surgical and hospital benefits or other


1
     Under the ejusdem generis doctrine, “general words which
follow the enumeration of particular classes of persons or
things should be interpreted as applicable only to persons or
things of the same general nature or class.” State v. Barnett,
142 Ariz. 592, 596, 691 P.2d 683, 687 (1984).

                                       - 5 -
treatment,”        the      court    determined        that     “other       treatment”     is

limited to “other [medical] treatment.”                         Id. at 582, ¶ 17, 190

P.3d    at     741      (alteration      in    original).            The     majority     thus

concluded that the statute covers only those services that are

“typically performed only by trained attendants.”                              Id. at 582-

83, ¶ 20, 190 P.3d at 741-42.

¶10            When      construing      workers’       compensation          statutes,     we

favor     interpretations            that     make     the    claimant       whole.         See

Nicholson v. Indus. Comm’n, 76 Ariz. 105, 108, 259 P.2d 547, 549

(1953).      The court of appeals’ interpretation of the statute not

only denies the claimant redress, but effectively renders the

phrase    “other         treatment”      superfluous.            See       Ariz.   Dep’t    of

Revenue v. Action Marine, Inc., 218 Ariz. 141, 143, ¶ 10, 181

P.3d    188,      190      (2008)    (advising        against    interpretations          that

render statutory words or phrases “meaningless, unnecessary, or

duplicative”).             Under the standard set by the court of appeals,

services that qualify as “other treatment” would also appear to

qualify      as      “medical,        surgical        and     hospital       benefits”      or

“nursing.”        To avoid such duplication, the listed categories in

§ 23-1062(A) should be construed as encompassing expenses not

generally covered by the others.

¶11            The      court   of    appeals    majority        relied      on    Hughes   v.

Industrial Commission, 188 Ariz. 150, 933 P.2d 1218 (App. 1996),

as     support       for    a   narrow      construction        of     the    term    “other

                                              - 6 -
treatment.”         In Hughes, the claimant sought compensation for

child       care   services       incurred     because,     as        a    result     of   an

industrial injury, she could not care for her child.                                 Id. at

151,    933    P.2d   at   1219.         The   court   rejected           Hughes’s    claim,

concluding that “other treatment” means other medical treatment.

Id. at 154, 933 P.2d at 1222.                      Hughes, however, addressed a

claim far removed from the types of services covered by the

listed categories.          Rather than seeking payment for services to

cure or ameliorate the health effects of her injury, Hughes

sought       compensation        for    services     she    formerly            provided   to

another.        The court noted this distinction in Hughes, id. at

154, 933 P.2d at 1222, and we read nothing more into its use of

the phrase other “medical treatment.”

¶12            To help it distinguish compensable attendant services

from non-compensable housekeeping duties, the court of appeals

analyzed two opinions from other jurisdictions, Warren Trucking

Co.    v.     Chandler,    277     S.E.2d      488   (Va.   1981),         and     Close   v.

Superior Excavating Co., 693 A.2d 729 (Vt. 1997).                           See Carbajal,

218 Ariz. at 581-82, ¶¶ 15-16, 190 P.3d at 740-41.

¶13            Warren Trucking involved a disabled claimant’s request

for     compensation       for     services     performed        by       his     spouse   in

attending to his needs.                277 S.E.2d at 492.        The claimant’s wife

helped him bathe, shave, and put on braces, and she prepared his

meals, drove the car, and maintained the household.                             Id. at 491.

                                           - 7 -
When the claimant lost consciousness, his wife revived him.                          Id.

Virginia’s statute provided benefits for “a physician . . . and

such other necessary medical attention . . . as the nature of

the injury may require.”                Id. at 492 (quoting Va. Code Ann.

§ 65.1-88).         The    Virginia      court    concluded       that      under   this

statute,    to     qualify      as   compensable       “medical       attention”    the

spouse’s    care     must,      among   other    requirements,         be   “performed

under the direction and control of a physician” and be “the type

[of care] usually rendered only by trained attendants and beyond

the scope of normal household duties.”                   Id. at 493.         The court

rejected the claim because the care rendered by the wife was not

prescribed by a doctor and was not “of the type usually rendered

only by trained attendants.”             Id. at 494.

¶14         In Close, the claimant received a severe head injury

and    required     24-hour      supervision.          693    A.2d    at    730.     The

claimant’s         wife      cared      for      him     at      home,       including

“administer[ing]          and    monitor[ing]          his     medications[,] . . .

alter[ing] the doses [of medication,] . . . log[ging] . . . her

husband’s        behavior[,     and]    monitoring       her     husband’s       seizure

activity    and     responding       appropriately.”            Id.        The   Vermont

statute provided benefits for “reasonable surgical, medical and

nursing services.”         Id. at 731 (quoting Vt. Stat. Ann. tit. 21,

§     640(a)).       In   concluding      that    the        wife’s   services      were

compensable, the court rejected the “rigid framework” of Warren

                                         - 8 -
Trucking, in part because it “would . . . conflict with [its]

longstanding practice of construing the workers’ compensation

statute liberally.”      Id. at 732.

¶15         The court of appeals here found Warren Trucking more

persuasive than Close.         Carbajal, 218 Ariz. at 583, ¶ 20, 190

P.3d at 742.     We conclude, however, as the Vermont Supreme Court

did, that Warren Trucking’s rigid framework does not further the

remedial purposes of workers’ compensation statutes.                   See 693

A.2d at 732; see also Nicholson, 76 Ariz. at 108, 259 P.2d at

549   (noting   that    we   construe    workers’      compensation   statutes

liberally “with a view of effectuating their evident purpose of

placing the burden of injury and death upon industry” (quoting

Ocean Accident & Guar. Corp. v. Indus. Comm’n, 32 Ariz. 265,

272, 257 P. 641, 643 (1927))).               We find Close more helpful

because the Vermont statute, like the Arizona statute, broadly

covers     reasonable   surgical,       medical,      and   nursing   services.

Compare    A.R.S.   §   23-1062(A),      with   Vt.    Stat.   Ann.   tit.   21,

§ 640(a).     In contrast, the Virginia statute at issue in Warren

Trucking, which mandated payment only for “a physician . . . and

such other necessary medical attention,” substantially differs

from § 23-1062(A).       Warren Trucking, 277 S.E.2d at 492.             Warren

Trucking    therefore   does   not    assist    in    interpreting    Arizona’s

statute.     Under Arizona law, compensability turns on the nature

of the services, not on the identity of the provider.

                                     - 9 -
B.    Nature of Services Provided

¶16         Mr. Carbajal received several hours of attendant care

each week, for which the Carrier paid.                 Some services rendered

by the attendants, such as dressing and driving Mr. Carbajal,

are not medical or curative treatment, but rather constitute

palliative care.2

¶17         The    Carrier   acknowledges       that    A.R.S.    §    23-1062(A)

implicitly covers such palliative care.                We agree; by extending

compensation      for   services     rendered   after    a   claimant       becomes

medically    stationary,       the    legislature      intended       to    include

coverage    for   reasonably    required      palliative     care.         See   1973

Ariz. Sess. Laws, ch. 133, §§ 30, 32 (1st Reg. Sess.) (extending

medical, surgical, and hospital benefits to periods of permanent


2
     Palliative care involves managing the claimant’s symptoms
or mitigating the effects of the claimant’s injury.        See 5
Arthur Larson & Lex K. Larson, Larson’s Workers’ Compensation
Law § 94.04 (2008); see also Jackson v. Columbia Pictures, 610
So. 2d 1349, 1351 (Fla. Dist. Ct. App. 1992); O’Donnell v.
Workers’ Comp. Appeal Bd., 831 A.2d 784, 791 (Pa. Commw. Ct.
2003).   Palliative care differs from curative treatment, which
is designed to reduce the level of injury or end the disability.
See 5 Larson & Larson, supra, § 94.04.      Once a claimant is
“medically stationary,” medical care cannot cure or improve the
claimant’s medical condition.    See Hardware Mut. Cas. Co. v.
Indus. Comm’n, 17 Ariz. App. 7, 9-10, 494 P.2d 1353, 1355-56
(1972). Becoming medically stationary demarcates the transition
from the period of “temporary disability” to the period of
“permanent disability.”   Id.   Once the claimant is medically
stationary, treatment is necessarily palliative rather than
curative   because,  by  definition,   it  cannot   improve   the
claimant’s condition. See id.



                                     - 10 -
disability).

¶18           Certain services Mrs. Carbajal provided were identical

to    those    rendered       by    paid    attendants.           For     example,      when

attendants      failed       to    show    up,     Mrs.    Carbajal       performed     the

services they would have provided, such as bathing and dressing

Mr. Carbajal.         The Carrier maintains that although Mrs. Carbajal

performed      some    of    the    services     provided        by    paid    attendants,

§ 23-1062(A) does not require compensation for Mrs. Carbajal’s

performance of these duties because she is not a licensed health

care provider.         We fail to see the connection between licensure

and compensation.            There is no suggestion that Mrs. Carbajal

lacks a required license or is otherwise unqualified to perform

the    services       in    question.        Nothing       in    the    statute     hinges

compensability of services to the fact of licensure, even though

some services compensable under § 23-1062(A) may only legally be

performed by licensed providers.3                  Thus licensure of the service

provider       is      not        the     touchstone       for        determining       the

compensability of services.

¶19           The Carrier’s claim that services are compensable when

performed by Carrier-provided attendants, but not when performed

by    Mrs.    Carbajal,      therefore      must    turn    on    her    status    as   Mr.


3
     See, e.g., A.R.S. § 32-1455(A)(1)                           (2008)       (making   the
unlicensed practice of medicine a felony).



                                           - 11 -
Carbajal’s spouse.              Yet the statute creates no such distinction.

The statute speaks only in terms of goods and services.                                  The

compensability of services inquiry should focus on the nature of

the   services       provided,       not     on   the    identity     of    the    service

provider.          If an injured worker requires services compensable

under § 23-1062(A), then the employer must provide them.                           If the

employer fails to do so and thus puts that burden on the injured

employee’s spouse, compensation for the necessary services is

required      by    the    statute.          Those    services       provided     by    Mrs.

Carbajal that would constitute compensable palliative care if

performed by the Carrier-paid attendants are thus compensable.

C.    Reasonably Required Care

¶20           Even if services fall within a compensable category,

§ 23-1062(A) does not require compensation for them unless they

are “reasonably required.”                 The ALJ did not decide whether the

care provided by Mrs. Carbajal was reasonably required because

he    found    that       her     services     were      “not   of    the   type       which

necessitates a trained attendant.”                   He opined that the fact that

“a paid attendant would otherwise be required in Mrs. Carbajal’s

absence” did not bring her services within the scope of § 23-

1062(A) or require the employer to pay for her services.

¶21           The    Carrier       contends       that   Mrs.   Carbajal’s        services

were not required because Mr. Carbajal could have performed many

of the tasks himself.                It maintains that she provided these

                                           - 12 -
services only because he demanded that she do so.     Whether the

services were reasonably required is a question of fact that we

leave for the ALJ to address in the first instance.    Regnier v.

Indus. Comm’n, 146 Ariz. 535, 538, 707 P.2d 333, 336 (App. 1985)

(citing Lowman v. Indus. Comm’n, 54 Ariz. 413, 419, 96 P.2d 405,

407 (1939)).

                        III.   CONCLUSION

¶22       For the foregoing reasons, we vacate the opinion of

the court of appeals and set aside the Industrial Commission

award.   We remand the case to the Industrial Commission for

further proceedings consistent with this opinion.




                         _______________________________________
                         Rebecca White Berch, Vice Chief Justice


CONCURRING:


_______________________________________
Ruth V. McGregor, Chief Justice


_______________________________________
Michael D. Ryan, Justice


_______________________________________
Andrew D. Hurwitz, Justice


_______________________________________
W. Scott Bales, Justice


                               - 13 -